In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-22-00056-CR
      ___________________________

       GABRIEL P. SALAS, Appellant

                       V.

           THE STATE OF TEXAS


On Appeal from Criminal District Court No. 2
           Tarrant County, Texas
         Trial Court No. 1595686


Before Wallach, J.; Sudderth, C.J.; and Walker, J.
      Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       Appellant Gabriel P. Salas filed a pro se1 notice of appeal in trial court cause

number 1595686, in which he is charged with obstruction or retaliation.2 We dismiss

the appeal for lack of jurisdiction.

       The trial court’s most recent order found Salas incompetent to stand trial and

ordered that he undergo jail-based competency restoration services. See Tex. Code

Crim. Proc. arts. 46B.005, 46B.091. We do not have jurisdiction over an appeal from

such an order. See id. art. 46B.011; Queen v. State, 212 S.W.3d 619, 622 (Tex. App.—

Austin 2006, no pet.); see also Rodriguez v. State, No. 02-15-00304-CR,

2015 WL 7008141, at *1 (Tex. App.—Fort Worth Nov. 12, 2015, no pet.) (mem. op.,

not designated for publication). Salas does not appear to challenge that order in his

appeal, however. Instead, his notice of appeal states that “it appears that on 2-14-

22 they committed double jeopardy by dismissing my 3 cases of obstruction.”

       The notice of appeal refers to an attached inmate “Request for Services” form.

In that form, Salas had requested that the District Attorney’s office provide him with

       Salas currently has an attorney appointed to represent him in the trial court,
       1

but that attorney has filed a motion to withdraw.
       2
        The trial court’s docket indicates that Salas was indicted in this case
approximately three years ago. Salas has filed several pro se speedy trial motions, but
it does not appear that the trial court has ruled on any of those pro se motions. See
Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007) (holding trial court was
not required to consider the appellant’s pro se motions because appellant was
represented by counsel). The trial court has, however, rendered a series of orders
relating to psychiatric examinations of Salas.


                                           2
certain information, including information about the status of his case and “when [his]

charges of obstruction were dropped.” At the bottom of the form, under a section

with the heading “Action Taken,” someone had written, “dismissed charges

3) obstruction or retaliation on 02/14/2022.” 3 Salas’s notice of appeal asks this court

to “please investigate and file appeal for case # 1595686” and to verify if the case was

dismissed.4

      The Request for Services form, however, is not a trial court order. Because a

final judgment or an appealable order is necessary for this court to obtain jurisdiction,

we notified Salas of our concern that his appeal was premature. See Tex. R. App. P.

26.2(a), 27.1(b); McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996,

no pet.) (per curiam). We cautioned him that we would dismiss the appeal for want of

jurisdiction unless, within ten days, he or any other party furnished this court with a

signed copy of a final judgment or an appealable order. See Tex. R. App. P. 44.3. We



      3
       A review of the trial court’s docket does not indicate that any charge or
charges under this cause number have been dismissed. Further, the clerk of this court
has confirmed with the trial court clerk that cause number 1595686 is still pending
and that the handwritten note on the Request for Services form was not made by trial
court personnel.
      4
       To the extent that Salas’s notice of appeal is actually an attempted application
for a pretrial writ of habeas corpus, we have no jurisdiction to consider it. See Tex.
Gov’t Code Ann. § 22.221(d); Ex parte Hawkins, 885 S.W.2d 586, 588 (Tex. App.—El
Paso 1994, orig. proceeding); see also Sark v. State, No. 2-05-400-CR,
2005 WL 3436395, at *1 n.2 (Tex. App.—Fort Worth Dec. 15, 2005, no pet.) (mem.
op.; not designated for publication). That power rests with the Court of Criminal
Appeals, district courts, and county courts. See Tex. Code Crim Proc. art. 11.05.

                                           3
have not received a response. Accordingly, we dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).

                                                      Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: July 14, 2022




                                              4